Citation Nr: 1144206	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower extremity disorder to include peripheral neuropathy and cellulitis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to February 1975 with additional periods of active duty for training and inactive duty training in the United States Naval Reserves from March 1975 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In May 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

The question whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and the issue of entitlement to service connection for a lower extremity disorder, to include peripheral neuropathy and cellulitis, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a left wrist disability that is due to service.
 
2.  The preponderance of the evidence is against a finding that sleep apnea is due to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred in or aggravated during service and left wrist arthritis may not be presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and January 2008, prior to the rating decision on appeal, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters also informed the Veteran of how disability evaluations and effective dates are assigned.  The Veteran was afforded numerous opportunities to present evidence and testimony in support of his claim.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The claims file contains the Veteran's service treatment records, service personnel records, and identified private treatment records.  

VA has not provided the Veteran with VA examinations for his claims.  In this regard, the Secretary must provide a VA medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

An examination is not required for the left wrist disability claim in the absence of competent medical or lay evidence of a current disability.  An examination is also not required for the sleep apnea claim in the absence of credible evidence of symptomatology in service or for many years thereafter.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

II.  Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term 'active duty for training' is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 'inactive duty for training' means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, arthritis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Presumptive periods do not apply to periods of active duty training and inactive duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Left Wrist Disability

The Veteran claims entitlement to service connection for a left wrist disability that he contends is linked to an in-service left wrist injury or a wart removal. 

The Veteran's service treatment records confirm that he was treated for a right wrist injury and left hand warts in-service.  Nevertheless this claim must be denied due to a lack of competent evidence of a current left wrist disability.  

The Veteran's post-service medical records do not reflect that he has been treated for or diagnosed with a left wrist disability.  Moreover, the Veteran testified at his May 2011 hearing that he has not sought treatment for a left wrist disability but that he merely takes over the counter medicines for wrist pain.  While the Veteran is competent to report left wrist pain, Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Without evidence of a current left wrist disability, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists). 

B.  Sleep Apnea 

The Veteran also claims entitlement to service connection for sleep apnea.  Private treatment records reflect that the appellant has been diagnosed with sleep apnea, and he contends that he has had sleep apnea since service.  

The Veteran testified at his hearing that shipmates complained of his snoring in service.  He also reported having had problems with fatigue since service because  he did not get adequate rest at night.  The Board finds, however, that the Veteran's testimony that he has had a continuity of symptomatology since service is not credible in light of his express denial of frequent trouble sleeping in medical history reports from January 1976, and in July and September 1977.  

The Veteran's spouse is competent to testify that she has heard him snoring and has seen him wake up gasping for breath, as she is competent to report on matters observed or within her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Her testimony on this matter is credible and consistent with the medical evidence of record.  Because, however, the Veteran and his spouse did not meet until many years following his separation from service, her testimony cannot establish that the appellant suffered from symptoms of sleep apnea during service.  In this regard, the Veteran's spouse testified in May 2011 that she has known him for only five years.

The earliest indication of sleep apnea appears in a March 2007 record noting that the Veteran snores and that he wife reported that he stopped breathing.  He was diagnosed with sleep apnea following a January 2007 sleep study.  There is no prior medical evidence of sleep apnea for approximately 25 years following the Veteran's separation from active duty and 20 years following his retirement from the reserve.  The length of time between the Veteran's separation from service and his first complaints related to sleep apnea weighs heavily against his contentions.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In summary, the preponderance of the evidence is against finding that the Veteran's current sleep apnea is related to military service.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left wrist disability is denied.

Entitlement to service connection for sleep apnea is denied.



REMAND

In August 2010, the RO denied entitlement to service connection for diabetes mellitus.  It is clear from the appellant's May 2011 testimony that he disagreed with that decision.  As the May 2011 hearing testimony was presented at the Waco RO, the Board finds that the appellant has filed a timely notice of disagreement at the Regional Office.  Given that fact, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Given that the appellant's primary theory of entitlement to service connection for a lower extremity disorder to include peripheral neuropathy and cellulitis, is that the disorder is secondary to diabetes, it follows that consideration of this claim must be deferred.  

Finally, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the RO must adjudicate the claim of entitlement to service connection for cellulitis.  In this regard, under Clemons an appellant's claim must be reviewed broadly from a layperson's perspective.  Given that the appellant has been diagnosed with lower extremity cellulitis, it follows that VA must consider that claim.

Therefore, this case is REMANDED for the following action:

1. The RO must issue a statement of the case on the issue of entitlement to service connection for diabetes mellitus.  The appellant is informed that the Board may not exercise appellate jurisdiction over this claim in the absence of his submission of a timely substantive appeal.

2. The RO must adjudicate the claim of entitlement to service connection for lower extremity cellulitis.  Thereafter, it must inform the appellant of its decision.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


